internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip b02-plr-126208-01 date date legend trust a limited_partnership b state c d percent e percent f percent dear this is in response to a ruling_request dated date that you submitted on behalf of trust a as its authorized representative trust a requests rulings that a loan secured_by percent of the membership interest of a limited_liability_company that is disregarded as a separate_entity for federal_income_tax purposes under sec_301_7701-3 and substantially_all of the assets of which consist of real_property is a real_estate asset for purposes of sec_856 of the code a loan secured_by a partnership_interest in a partnership substantially_all of the assets of which consist of real_property is a real_estate asset for purposes of sec_856 of the code facts trust a is a publicly held new york stock exchange listed company that has elected to be treated as a real_estate_investment_trust under sec_856 et seq of the internal_revenue_code the code trust a owns substantially_all of its assets and conducts all of its operations through limited_partnership b a state c limited_partnership trust a is the sole general_partner of limited_partnership b and owns approximately d percent of limited_partnership b plr-126208-01 limited_partnership b owns or has an interest in numerous commercial office properties limited_partnership b owns such properties either directly or indirectly through ownership interests in affiliated partnerships and limited_liability companies substantially_all of which are controlled by limited_partnership b in connection with its business of investing in commercial office properties limited_partnership b and its affiliates hereafter referred to collectively as limited_partnership b make loans to owners of commercial office properties in some cases instead of making loans to the entities directly owning the commercial office properties limited_partnership b makes loans to the owners of such entities secured_by a pledge of the borrowers’ ownership interests in the property owning entities limited_partnership b requests rulings with regard to the following such transactions transaction in the first transaction a limited_liability_company llc owns percent of a commercial office building property and no other significant assets substantially_all of property qualifies as real_property for purposes of sec_856 of the code property is subject_to a first mortgage loan the first mortgage loan in favor of an unrelated third party lender the value of property substantially exceeds the outstanding balance of the first mortgage loan however the terms of the first mortgage loan prohibit any second mortgage liens on property and also prohibit llc from incurring any other debt one hundred percent of the ownership_interest in llc is owned by another limited_liability_company llc llc has no significant assets other than its 100-percent ownership_interest in llc instead of making a loan to llc limited_partnership b will make a loan the mezzanine loan to llc secured_by llc 2's 100-percent ownership_interest in llc limited_partnership b will be granted a first priority security_interest in the pledged ownership_interest the mezzanine loan will be a non- recourse loan with the only security being llc 2's interest in llc the net value of property will equal or exceed the principal_amount of the mezzanine loan because llc is a single member limited_liability_company that has not elected to be treated as a corporation for federal tax purposes it is disregarded as an entity separate from its owner llc under sec_7701 of the code and sec_301_7701-3 of the income_tax regulations accordingly for federal_income_tax purposes llc is treated as the owner of property in the event of a default and foreclosure upon the mezzanine loan limited_partnership b’s first priority security_interest will place limited_partnership b’s claim ahead of any claims of llc 2's other creditors further under the terms of the mezzanine loan in the event of a default and foreclosure limited_partnership b will replace llc as the percent owner of llc because llc is a disregarded_entity not treated as an entity separate from its owner for federal_income_tax purposes limited_partnership b plr-126208-01 would be treated as the owner of property for federal_income_tax purposes subject_to the rights of the lender under the first mortgage loan transaction in the second transaction a limited_partnership lp owns percent of a commercial office property property and no other significant assets substantially_all of property qualifies as real_property for purposes of sec_856 of the code property is subject_to a first mortgage loan first mortgage loan in favor of an unrelated third party lender the value of property substantially exceeds the outstanding balance of first mortgage loan lp has four partners including a limited_liability_company llc lp and llc each have multiple owners and neither lp nor llc has elected to be treated as a corporation therefore under sec_301_7701-3 of the income_tax regulations both lp and llc are treated as partnerships for federal_income_tax purposes limited_partnership b will make a loan the partnership_interest loan to llc however because llc is only one of the partners in lp limited_partnership b will be unable to have the partnership_interest loan secured_by a direct mortgage lien on property llc 4's allocable share of the net value of the real_estate owned by lp will equal or exceed the principal_amount of the partnership_interest loan at the time of the original loan and at the time of additional borrowing for money by lp the partnership_interest loan will be secured_by llc 4's e percent partnership_interest in lp limited_partnership b will be granted a first priority security_interest in the pledged partnership_interest the partnership_interest loan will be a non-recourse loan with the only security being llc 4's interest in lp llc has no significant assets other than its partnership_interest in lp the partnership_agreement for lp permits the pledge by llc of its partnership_interest in lp to secure the partnership_interest loan with the consent of the general_partner of lp the general_partner of lp has consented to the pledge by llc of its partnership_interest to secure the partnership_interest loan further limited_partnership b indirectly owns approximately f percent of the general_partner of lp and has managerial control of lp under the terms of the partnership_interest loan upon a default by llc and a failure of llc to cure that default within the requisite time period limited_partnership b will have the right to foreclose upon llc 4's e percent partnership_interest in lp upon a foreclosure limited_partnership b’s first priority security_interest will place limited_partnership b’s claim ahead of any claims of llc 4's other creditors further in the event of a default and foreclosure upon the partnership_interest loan the general_partner of lp3 will consent to the admission of limited_partnership b as partner in place of llc therefore upon a default and foreclosure of the partnership_interest loan plr-126208-01 limited_partnership b will become the direct owner of the e percent partnership_interest in lp and thus an indirect owner of property law and analysis sec_856 of the code provides that a_trust shall not be considered a real_estate_investment_trust a reit for any taxable_year unless certain requirements are satisfied sec_856 of the code provides that at the close of each quarter of its taxable_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 of the code provides that at the close of each calendar_quarter no more than percent of a reit’s total assets can be represented by securities other than those included in sec_856 sec_856 prohibits a reit from owning at the end of any calendar_quarter specified amounts of securities of any one issuer other than securities included in sec_856 and securities of a taxable_reit_subsidiary sec_856 of the code provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_1_856-3 of the income_tax regulations provides that the term real_property means land or improvements thereon such as buildings and that the term real_property includes interests_in_real_property sec_1_856-3 further provides that local law definitions will not be controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder under sec_301_7701-3 of the regulations certain entities including limited_liability companies with a single member that do not elect to be treated as corporations will be disregarded as entities separate from their owners for federal_income_tax purposes sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets will be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership plr-126208-01 which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership in revrul_77_459 1977_2_cb_239 a real_estate_investment_trust made a construction loan to a partnership and as security for the loan the partnership assigned its interest in an illinois land trust to the real_estate_investment_trust the partnership was the sole beneficiary of the land trust and the sole asset of the land trust was real_property in that instance the service concluded that the loan constituted a real_estate asset under sec_856 of the code sec_1_856-3 of the regulations recognizes that if a real_estate_investment_trust is a partner in a partnership the real_estate_investment_trust will be considered to own the partnership’s real_estate_assets in the same proportion as its capital interest in the partnership further the rules contained in sec_1_856-3 are equally applicable to a tiered_partnership arrangement based on the facts presented the principles of sec_1_856-3 provide a sufficient nexus between the partnership_interest loan and the real_property owned by lp to qualify the partnership_interest loan as a real_estate asset under sec_856 of the code further under the facts presented the same rationale extends to the situation involving the percent owned entity that is treated as a disregarded_entity under sec_7701 of the code and sec_301_7701-3 under the fact presented and the representations made we conclude as follows conclusion sec_1 to the extent that the net value of property equals or exceeds the principal_amount of the mezzanine loan on the date of the initial loan and on the date of any additional borrowings the mezzanine loan qualifies as a real_estate asset for purposes of sec_856 of the code to the extent that the net value of the pledged partnership interests’ share of the real_property held by lp equals or exceeds the principal_amount of the partnership_interest loan on the date of the initial loan and on the date of any additional borrowings the partnership_interest loan qualifies as a real_estate asset within the meaning of sec_856 of the code for purposes of sec_856 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter and no opinion is expressed as to the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-126208-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent the taxpayer and to the second authorized representative listed on the power_of_attorney a copy of this letter must be attached to any income_tax return to which it is relevant sincerely william e coppersmith chief branch office of associate chief_counsel financial institutions and products
